

SEVENTH AMENDMENT TO
OFFICE LEASE AGREEMENT
THIS SEVENTH AMENDMENT TO OFFICE LEASE AGREEMENT (this “Amendment”) is dated,
for reference purposes only, October 8, 2014, and is made and entered into by
and between TP BUILDING I, LLC, a Utah limited liability company (“Landlord”)
and HEALTHEQUITY, INC., a Delaware corporation (“Tenant”).
Recitals
A.    On or about November 17, 2006, Landlord and Tenant entered into an Office
Lease Agreement in which Landlord agreed to lease to Tenant certain premises
located in The Pointe I, an office building (the “Building”) located at 15 West
Scenic Drive, Draper, Utah, as more particularly defined below. Said Office
Lease Agreement has been amended by a First Amendment to Office Lease Agreement
dated October 18, 2007, a Second Amendment to Office Lease Agreement dated March
2012, a Third Amendment to Office Lease Agreement dated August 22, 2012, a
Fourth Amendment to Office Lease dated June 27, 2013, a Fifth Amendment to
Office Lease Agreement dated November 15, 2013, and a Sixth Amendment to Office
Lease Agreement dated March 19, 2014. The Office Lease Agreement, as amended by
said amendments, is hereinafter referred to as the “Lease”.
B.    Landlord and Tenant now desire to further amend the Lease to expand the
leased premises into space soon to be vacated by Crest Financial Services, LLC
(“Crest”), adjust the Base Rent, and make certain other changes, all as stated
herein.
C.    Tenant and Crest have entered into a Holdover Agreement dated September
26, 2014 (“Holdover Agreement”) in which Tenant has agreed, under certain
circumstances, to allow Crest to remain in the Expansion Area (defined
hereinafter) beyond February 1, 2015.
Terms and Conditions
NOW, THEREFORE, in consideration of the Lease and the mutual promises contained
in the Lease and in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
1.    Recitals. The foregoing recitals are hereby incorporated into this
Amendment and form a part hereof.
2.    Definitions. The following terms shall have the following meanings for
purposes of this Amendment:
“Allowance” – shall mean the allowance of $68,445.00, as described in Section 8
of this Amendment.
“Amendment” – defined in the first paragraph above.
“Building” – the office building located at 15 West Scenic Drive, Draper, Utah
with the sign “Building 2” in which the Tenant is currently located.




--------------------------------------------------------------------------------





“Crest” – defined in Recital B.
“Expansion Area” shall mean the space on the third floor of the Building which
is labeled “9,126 USF” on Exhibit “A” attached to this Amendment and
incorporated by reference herein. Based on historic measurements, the Expansion
Area contains 9,126 Usable Square Feet of space and 10,857 Rentable Square Feet.
The parties agree that these historic numbers will be used for the purposes of
calculating Base Rent and Tenant’s Pro Rata Share through October 31, 2016. From
and after November 1, 2016, the parties will use 9,126 Usable Square Feet and
10,347 Rentable Square Feet for the purposes of calculating Base Rent and
Tenant’s Pro Rata Share. The parties agree that the foregoing statements of
Usable Square Feet and Rentable Square Feet are approximations and that such
approximations are reasonable and are not subject to revision (nor shall there
be any adjustment to the annual or monthly installments of Base Rent, or any
adjustment to the Tenant’s Share, or any other provision of this Amendment) if
it is determined that such approximations are not accurate. The Expansion Area
is currently occupied by Crest, but Crest intends to vacate the Expansion Area.
“Expansion Date” shall mean February 1, 2015.
“Holdover Agreement” – defined in Recital C.
“Initial Premises” as used in this Amendment shall mean all premises leased by
Tenant in the Building prior to the addition of the Expansion Area described in
this Amendment.
“Known Brokers” – defined in Section 11.
“Landlord” – defined in the first paragraph of this Amendment.
“Lease” – defined in Recital A.
“Revised Premises” shall mean the premises governed by the Lease after the
addition of the Expansion Area described in this Amendment, consisting of the
Initial Premises and the Expansion Area.
“Tenant” – defined in the first paragraph of this Amendment.
All other capitalized terms used in this Amendment and not defined herein shall
have the meanings attributed to such terms in the Lease.
3.    Expansion of Premises. On the Expansion Date, Landlord agrees to deliver
legal possession of and lease the Expansion Area to Tenant and Tenant agrees to
accept and lease the Expansion Area from Landlord. Thereafter, the Premises
governed by the Lease will be the Revised Premises, including, for all purposes,
the Initial Premises and the Expansion Area, totaling 81,836 Rentable Square
Feet through October 31, 2016, and 81,326 Rentable Square Feet thereafter. If
Crest has not yet vacated the Expansion Area on the Expansion Date, Tenant
agrees to accept possession of the Expansion Area subject to Crest’s occupancy.
There

2



--------------------------------------------------------------------------------



will be no delay or reduction in the Rent due from Tenant to Landlord for the
Expansion Area because of Crest’s continued occupancy, and Tenant acknowledges
that Tenant is fully compensated by Crest in the Holdover Agreement for any such
continued occupancy. Tenant will ensure that Crest complies with all provisions
of the Lease governing maintenance, care, repair and use of the Premises and
common areas of the Building after the Expansion Date and for so long as Crest
continues in occupancy of the Expansion Area.
4.    Lease Term for Expansion Area Coterminous With Initial Premises. The
Termination Date for the lease of the Expansion Area will be April 30, 2019,
which is the same as the Termination Date for the Initial Premises. Any renewal
options exercised by Tenant pursuant to the Lease will apply to the Expansion
Area as well as to the Initial Premises.
5.    Base Rent.
A.    Base Rent for Initial Premises. Tenant will continue to pay Base Rent on
the Initial Premises at the rates described in the Lease.
B.    Base Rent for Expansion Area. The Base Rent rate for the Expansion Area
will be, initially, $16.82 per Rentable Square Foot. Base Rent for the Expansion
Area will increase by 3% on December 1, 2015 and annually on each December 1
thereafter. As explained in the definition of Expansion Area in Section 2, the
Rentable Square Footage used to calculate Base Rent will change on November 1,
2016.
C.    Base Rent Chart. Based on the foregoing, the following chart shows the
Base Rent to be paid by Tenant from the Expansion Date through the end of the
Term for the Expansion Area only.
Base Rent Chart for Expansion Area:

3



--------------------------------------------------------------------------------



   
Months
Annual Rate Per Sq. Ft.
Rentable
Sq. Ft.
Annual Base Rent
Monthly Base Rent
From February 1, 2015 thru November 30, 2015


$16.82
10,857
*$182,614.74
$15,217.90
December 1, 2015 thru
October 31, 2016


$17.32
10,857
*$188,043.24
$15,670.27
November 1, 2016 thru November 30, 2016


$17.32
10,347
*$179,210.04
$14,934.17
December 1, 2016 thru
November 30, 2017


$17.84
10,347
$184,590.48
$15,382.54
December 1, 2017 thru
November 30, 2018


$18.38
10,347
$190,177.86
$15,848.16
December 1, 2018 thru
April 30, 2019


$18.93
10,347
*$195,868.71
$16,322.39

Note: * Stated on an annualized basis, although there is less than a full year
in the relevant period.
D.    Free Rent for One Month. Notwithstanding the foregoing, Tenant will have
one (1) month of free Rent for the Expansion Area during the time that the Base
Rent rate is $16.82 per square foot per year (i.e., the period from the
Expansion Date thru November, 2015). Tenant will notify Landlord of the calendar
month in which Tenant desires to take free Rent (which shall not be later than
November 2015). Neither Base Rent nor Pro Rata Share of Expenses and Taxes will
be charged for the Expansion Area during that month.
6.    Pro Rata Share. Until the Expansion Date, Tenant’s Pro Rata Share of
Expenses and Taxes shall be as previously stated in the Lease. From the
Expansion Date through October 31, 2016, Tenant’s Pro Rata Share of Expenses and
Taxes shall be 74.91% (81,836 RSF in the Revised Premises divided by 109,244 RSF
in the Building). From November 1, 2016 through the Termination Date, Tenant’s
Pro Rata Share of Expenses and Taxes shall be 74.44% (81,326 RSF in the Revised
Premises divided by 109,244 RSF in the Building).
7.    Condition of Expansion Area; Subsequent Alterations. It is understood that
the Expansion Area is currently occupied by Crest and may not be vacated until
after the Expansion Date. If Crest vacates on or before January 31, 2015,
Landlord agrees to deliver the Expansion Area to Tenant vacant and broom clean,
but otherwise in “As Is” condition. If Crest does not vacate until after January
31, 2015, Crest will deliver possession of the Expansion Area directly to
Tenant. Landlord has caused Crest to agree to deliver the Expansion Area to
Tenant vacant and broom clean, but Landlord will bear no responsibility for acts
or omissions of Crest

4



--------------------------------------------------------------------------------



which may violate Crest’s agreement. Landlord shall also provide Tenant an
Allowance for improvement of the Expansion Area in the amount of $68,445.00
(calculated for reference purposes only as $7.50 x 9,126 Usable Square Feet in
the Expansion Area), which will be paid to Tenant in cash or credited against
rent owed to Landlord under the Lease, at Landlord’s sole option. All
improvements which Tenant desires to make in the Expansion Area after the
Expansion Date will be performed by Tenant at its sole expense and will be
subject to the provisions of the Lease governing Alterations (including without
limitation Article 9 of the Lease).
8.    No Additional Security Deposit. No additional security deposit will be
required from Tenant in connection with this expansion.
9.    Parking. From and after the Expansion Date, Tenant shall be entitled to
the use of 405 parking stalls, subject to the terms and conditions of the Lease
governing parking.
10.    Indemnification. Tenant hereby agrees to indemnify Landlord, its
representatives, agents, employees, officers, directors, shareholders, managers,
members, joint venturers and partners (collectively, the “Landlord Parties”) and
hold Landlord Parties harmless from and against any demands, charges, claims,
causes of action, losses or liability (collectively “Claims”) arising out of or
relating to the Holdover Agreement between Tenant and Crest and Crest’s
continued occupancy as a subtenant of Tenant after January 31, 2015. In the
event that any such Claim is asserted against Landlord, Tenant will defend such
Claim at Tenant’s expense, with counsel selected by Landlord.
11.    Commissions. Landlord agrees to pay Tenant’s broker, Cresa Salt Lake
City, a commission equal to three percent (3%) of the “gross full service rental
value” of the Expansion Area in connection with this transaction. For purposes
of calculating the foregoing commission, “gross full service rental value” shall
mean Base Rent for the Expansion Area, plus Landlord’s good faith estimate of
Tenant’s Pro Rata Share of Expenses and Taxes for the Expansion Area not to
exceed the fixed amount of $6.50 per square foot per year. The commission to
Tenant’s broker will be due and payable only when Tenant has signed this
amendment and accepted actual possession of the Expansion Area. Landlord’s
broker, Coldwell Banker Commercial Intermountain and Tenant’s broker, Cresa Salt
Lake City are sometimes collectively referred to herein as the “Known Brokers.”
The parties acknowledge that they have not used any real estate brokers or
finders with respect to this Amendment other than the Known Brokers. Each party
represents and warrants to the other that the warranting party knows of no real
estate broker or agent who is or might be entitled to compensation in connection
with this Amendment other than Known Brokers. Each party, as indemnifying party,
agrees to indemnify, defend and hold the other party harmless from and against
any and all liabilities or expenses, including reasonable attorneys’ fees and
costs, arising out of any claim for brokerage commissions, finder’s fees, or
similar compensation by any person other than Known Brokers, which claim is
based on any alleged act or agreement of the indemnifying party.
12.    Confidentiality. Landlord and Tenant each acknowledge that the terms and
conditions of this Amendment (including without limitation the rental rate and
concessions granted to Tenant herein) and the Lease are to remain confidential,
and may not be disclosed to anyone, by any manner or means, directly or
indirectly, without the other party’s prior written

5



--------------------------------------------------------------------------------



consent; provided, however, that either party may disclose the terms and
conditions of this Amendment and the Lease to its auditors, accountants,
attorneys, brokers or its affiliate(s), as reasonably required in the conduct of
such party’s affairs, or as required by legal process. The consent by a party to
any disclosures shall not be deemed to be a waiver on the part of such party of
any prohibition against any future disclosure.
13.    Miscellaneous. The Lease and this Amendment contain all of the
representations, understandings, and agreements of the parties with respect to
matters contained herein. The parties acknowledge and agree that the Lease and
this Amendment were both negotiated by all parties, that they shall be
interpreted as if they were drafted jointly by all of the parties, and that
neither the Lease, this Amendment, nor any provision within them, shall be
construed against any party or its attorney because it was drafted in full or in
part by any party or its attorney. Each of the individuals who have executed
this Amendment represents and warrants that he or she is duly authorized to
execute this Amendment on behalf of Landlord or Tenant as the case may be, that
all corporate, partnership, trust or other action necessary for such party to
execute and perform the terms of this Amendment have been duly taken by such
party, and that no other signature and/or authorization is necessary for such
party to enter into and perform the terms of this Amendment. This Amendment may
be executed in any number of counterparts, provided each counterpart is
identical in its terms. Each such counterpart, when executed and delivered will
be deemed to be an original, and all such counterparts together shall be deemed
to constitute one and the same instrument. Facsimile or other electronic
transmission of a signed counterpart shall be deemed to constitute delivery of
the signed original. Time is of the essence in the interpretation and
enforcement of this Amendment. This Amendment shall be governed by and construed
in accordance with the laws of the State of Utah and each of the parties hereto
submits to the non-exclusive jurisdiction of the courts of the State of Utah in
connection with any disputes arising out of the Lease or this Amendment. In the
event of any legal action arising under this Amendment, the prevailing party
shall be entitled to recover all of its reasonable attorneys’ fees from the
non-prevailing party.
14.    Effect of Amendment on Lease. In the event of any conflict between the
provisions of this Amendment and the provisions of the Lease, this Amendment
will control. Except as modified hereby, the Lease remains in full force and
effect between the parties.
15.    Binding Only on Execution and Delivery. The submission of an unsigned
copy of this Amendment by either party to the other shall not constitute an
offer or option with respect to the matters contained herein. This Amendment
shall become effective and binding only upon execution and delivery.
16.    Exhibits. The following exhibits are attached to this Amendment and
incorporated by reference herein:
Exhibit “A” – Depiction of Expansion Area
    


IN WITNESS WHEREOF, the parties have executed this Seventh Amendment to Office
Lease Agreement on the dates indicated next to their signatures below.

6



--------------------------------------------------------------------------------



LANDLORD:                    TENANT:
TP BUILDING I, LLC, a Utah limited        HEALTHEQUITY, INC., a Delaware
liability company                    corporation




By: /s/ TP Building I, LLC                By: /s/ Darcy Mott
Title: Manager                        Title: EVP & CFO
Date: 10-14-2014                    Date: 10-13-2014


EXHIBIT “A”
DEPICTION OF EXPANSION AREA
[seventhamendmenttooff_image1.jpg]



7

